Citation Nr: 0023007	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-19 898	)	DATE
	)
	)

On appeal from a decision received by the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1968 
to March 1971.  He had service in the Republic of Vietnam 
from April 1970 to July 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for post-
traumatic stress disorder (PTSD).  Also on appeal is a 
February 1995 rating decision which denied service connection 
for an acquired psychiatric disorder claimed as major 
depression.  During the pendency of this appeal, the 
appellant's claim was transferred from the RO in Muskogee, 
Oklahoma to the RO in Detroit, Michigan, pursuant to the 
appellant's change of address.

In July 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  

This case was previously before the Board in August 1997 when 
it was remanded for additional information, which included a 
request for additional information from the veteran.  The 
veteran has not responded to the RO's request for additional 
information.  The development has been completed to the 
extent possible without the veteran's cooperation.  The Board 
now proceeds with the appeal. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have PTSD.

3.  There is no evidence of any psychiatric disorder during 
the veteran's active service or in the first postservice 
year.  

4.  An acquired psychiatric disorder was incurred many years 
after active service and is not shown by competent medical 
evidence to be linked to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred as a result of active service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he has post-traumatic stress disorder 
(PTSD) caused by his experiences during the Vietnam war.  The 
service personnel records indicate that the veteran served in 
the Republic of Vietnam from April 1970 to March 1971, and 
that his primary military occupational specialty was that of 
a parachute rigger.  The veteran's DA Form 20 shows that he 
served with the Company C (S&S) of the 173rd Support 
Battalion, 173rd Airborne Brigade while stationed in Vietnam.  
Asked by the RO to identify his inservice stressors, the 
veteran in a November 1994 statement reported that his unit 
was subject to mortar attacks.  He recalled an incident in 
which his unit received sniper fire while they were stringing 
wire around the compound, and that during this time, one of 
the unit soldiers dropped the wire causing him to sustain a 
chest injury.  He reported that shortly after a mortar attack 
in mid-December of 1970, he was hospitalized in "Qui Nhon" 
[spelling corrected] for an overdose.  The veteran also 
reported that he visited a friend of his in the hospital 
after he was shot and wounded in a helicopter crash. 

The RO contacted the U.S. Army and Joint Service Center for 
Research of Unit Records (USASCRUR) in an attempt to obtain 
verification of the veteran's alleged stressors.  In a 
December 1999 response, the USASCRUR sent a 1970 history of 
the 173rd Support Battalion, and an Operational Report - 
Lessons Learned submitted by the 173rd Airborne Brigade, the 
higher headquarters of the 173rd Support Battalion.  USASCRUR 
indicated that the available U.S. Army casualty data did not 
list anyone matching the name given by the veteran and 
identified as the wounded friend he visited in the hospital 
after a helicopter crash.  Nor was the veteran's name listed 
with the casualty data.  USASCRUR provided additional 
information on how to conduct additional research.  

The veteran is also claiming entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD.  The RO has obtained the service medical records and 
they appear to be complete.  There is no complaint, treatment 
or diagnosis of any mental disorder shown in the records.  
Examination at separation from service in March 1971 noted a 
"normal" psychiatric evaluation.

A June 1994 private treatment record shows that the veteran 
apparently sought treatment at the VA Medical Center, and 
from there was taken by the local Sheriff's Department to the 
Central Oklahoma Community Mental Health and Substance Abuse 
Services Center.  The report indicates that he was requesting 
inpatient psychiatric admission fearing that he would harm 
himself or others.  He appeared despondent and crying.  
Mental status examination revealed an absence of psychotic 
symptoms.  The veteran indicated that the primary stress 
which precipitated his current condition was his wife asking 
him for "space."  The examiner noted that the veteran 
denied any prior psychiatric treatment and seemed offended by 
the question.  The diagnostic impression was major 
depression, single episode, severe, without psychotic 
features.  It was agreed that he would be better served by 
the psychiatric unit of Norman Regional Hospital and he was 
transported there.  A bill for services from Norman Regional 
Hospital shows that the veteran was admitted for two days in 
June 1994.  He was billed for psychiatric treatment which 
included 24 hour suicide precautions.  Actual records of his 
treatment have not been associated with the claims file. 

In November 1994, the veteran was provided a VA PTSD 
examination.  He described his Vietnam experiences to the 
examiner.  Asked how it affected him today, the veteran 
stated that he was having difficulty with his relationship 
with his wife and stated that he had difficulty with his 
temper.  Asked how it was disabling to him, he stated that it 
was very hard to work with Vietnamese.  His psychiatric 
history included group therapy for a short time in 1991.  
Currently he was in marital counseling.  He had been 
hospitalized in June for a week but did not know what his 
diagnosis was.  He felt it was due to the separation from his 
wife.  Describing his current condition, he stated that he 
felt nervous "a lot" mostly on the inside.  He slept five 
to six hours a night and had no nightmares.  He had problems 
with his temper and had put a gun to his daughter's head when 
she was thirteen.  On objective examination, the veteran was 
pleasant and cooperative, his thought production and 
continuity were good.  His speech was goal directed, he was 
alert and oriented times four.  His memory was intact, he had 
good attention and concentration.  His relationship to 
reality was good.  There was no thought disorder noted.  He 
was not suicidal or homicidal.  He described his mood as 
"hyper."  His affect was of some anxiety.  The examiner 
concluded that the veteran did not meet the full criteria for 
PTSD adding that "[h]e does not have a specific incident 
which happened which he is reliving in nightmares or 
intrusive thoughts."

A March 1995 letter from a W. Schmidt, a private clinical 
psychologist, states that he had been counseling the veteran 
since June 1994.  

[The veteran] has been exposed to a 
traumatic event in which he now presently 
suffers from Posttraumatic Stress 
Disorder.  This is due to the fact that 
[the veteran] experienced situations in 
which he was involved in encounters with 
death and threats to his physical well 
being. . . .  [He] continues to relive 
the horrifying events of the war which 
have led to his anxiety and 
traumatization.  He has recurrent 
distressing dreams of the event.  He 
avoids thoughts, feelings, or 
conversations associated with the war and 
has difficulty recalling important 
aspects. . . .  [He] has difficulty 
falling asleep and staying asleep. . . .  
He experiences reduced concentration and 
hypervigilance.  His responses are an 
exaggerated startle.

He added that the veteran would need continuing treatment.  

In April 1995, the veteran was provided another VA PTSD 
examination.  He described his experiences in the military, 
including his tour of duty in Vietnam.  He indicated that his 
experience in Vietnam had been extremely traumatic and that 
it had significantly altered his civilian life.  He stated 
that his sleep had been disturbed but was not sure what 
exactly interrupts his sleep.  When asked by the examiner to 
describe any specific memory of traumatic events that 
recurred in his memory or nightmares, the examiner noted that 
he was "evasive and nonspecific."  On mental status 
examination the veteran appeared well groomed and was 
cooperative.  His speech was normal.  His thought process and 
content was normal.  His mood appeared to be euthymic.  His 
affect was somewhat blunted without any lability.  The 
examiner noted that he reviewed the claims file and wrote the 
following conclusion:

[The veteran] appeared less than 
convincing, evasive about his traumatic 
experience in Vietnam and he was very 
non-specific.  It is clear that the 
patient has indulged heavily into alcohol 
in the past; but, currently, "slowed 
down."  He continues to abuse Valium and 
pot on a regular basis.  His angry mood 
of the past and depressed mood of the 
present could be reflective of mood 
disorder secondary to substance abuse.  
He does not appear to meet the criteria 
for post-traumatic stress disorder.  It 
is also supported by the fact that he was 
employed with the GM plant prior to going 
to the service, rejoined his GM job after 
returning from service and has maintained 
the job uninterrupted.  He has also 
maintained a single married life over 24 
years.  Based on that it appears that his 
traumatic experience of Vietnam has 
influenced his civilian life minimally.  

At his personal hearing in July 1997, the veteran testified 
to the effect that he was stationed at Chu Rang Valley and 
Phu Cat; that he was a parachute rigger; and that he often 
pulled guard duty.  He stated that during guard duty, he 
occasionally received sniper fire.  He also described 
additional psychiatric treatment he had received since his 
1994 hospitalization, the records of which had not been made 
submitted to VA.  He indicated that he would be willing to 
undergo an additional psychiatric examination.  A private 
medical treatment record submitted at the hearing shows that 
the veteran sought treatment in April 1997 for trouble 
sleeping.  The reason he gave was that he was having trouble 
with his supervisor at work. 

In August 1997, the Board remanded the veteran's case to the 
RO for additional development.  This included contacting the 
veteran for additional information about his claimed 
stressors and to obtain releases so that VA could obtain 
medical records which were referenced by the veteran in his 
recent hearing.  He was also to undergo another psychiatric 
examination.  Although the RO sent the request for 
information to the veteran's a address of record, it was 
returned with an expired forward notice.  The RO also sent 
the request to the address shown on the return envelope as 
the veteran's new address.  No response was received to this 
request.  Attempt were also made to schedule the veteran for 
a mental disorders examination; however, the notification was 
returned marked "Returned to Sender, no forward order on 
file."

Establishing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases, 
such as psychoses, may be presumed to have been incurred 
during active military service if manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (1999).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Establishing Service Connection for PTSD

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  Historically, under the old 
regulations, service connection for PTSD required: (1) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  Under the new 
regulations, service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD, (2) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).  

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that "a clear 
(that is, unequivocal) PTSD diagnosis by a mental-health 
professional must be presumed . . . to have been made in 
accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
Moreover, the Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Analysis

As an initial matter, the Board notes the RO attempted to 
obtain additional evidence which might have been relevant to 
the veteran's claim; however, as noted above attempts to 
contact the veteran at his address of record were 
unsuccessful.  Missing records could not be obtained as well 
as additional information about the veteran's claimed 
stressors, and another PTSD examination could not be 
scheduled.  The Court has stated that "[i]n the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, the 
regulations state that when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(a), (b) 
(1999).  The Board finds that VA has complied with the duty 
to assist to the extent possible without the veteran's 
cooperation, and in accordance with the applicable 
regulations it is proper to proceed with a determination of 
the veteran's claim based on the evidence of record. 

The veteran's claim is well grounded.  He has met the three 
requirements for establishing a well grounded claim for 
service connection for PTSD.  He has a current diagnosis of 
PTSD, has related his account of the occurrence of a 
stressful event or events during service, and has presented 
evidence generally linking his PTSD to his active service.  
See Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997).  The 
veteran's claim for an acquired psychiatric disorder other 
than PTSD is also well grounded.  See Schroeder v. West, No 
99-7103 (Fed. Cir. May 18, 2000) (holding that if a claim is 
well grounded on one basis, it is well-grounded under all 
other potential theories of service connection).

The diagnosis of PTSD, and the question of whether any 
current psychiatric disorder is related to service is a 
medical determination requiring medical knowledge or 
training.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board is therefore constrained by the medical 
evidence of record in deciding whether the veteran has PTSD, 
and in deciding whether a psychiatric disorder is related to 
service.  

First, with regard to the claim for service connection for 
PTSD, the Board finds that, based on the medical evidence, 
the veteran does not have PTSD.  In making this 
determination, the Board notes that the only diagnosis of 
PTSD in the claims file is from W. Schmid, a clinical 
psychologist who began treating the veteran since June 1994.  
Dr. Schmid writes that the veteran was exposed to a traumatic 
event and presently suffered from PTSD.  He then stated that 
the veteran had "recurrent distressing dreams of the 
event," avoidant thought, felt detached from others, had 
difficulty sleeping, experienced hypervigilance and his 
responses were an "exaggerated startle."  However, although 
Dr. Schmid lists many of the symptoms of PTSD, he does not 
relate these symptoms to actual observations of the veteran's 
behavior.  For example, Dr. Schmidt notes that the veteran 
was exposed to a traumatic event and had recurrent 
distressing dreams of the event, but he never identified the 
event itself.  Additionally, his statements that the veteran 
has hypervigilence and exaggerated startle are 
unsubstantiated by examples of such behavior in the veteran 
or any clinical evaluation of the veteran.  

In contrast, the veteran has been twice examined by VA 
physicians, and in both cases the examiners concluded that 
the veteran did not have PTSD.  The veteran was initially 
provided a thorough examination by VA in November 1994 
following which the examiner concluded that the veteran did 
not meet the full criteria for PTSD.  The examiner noted that 
the veteran did not have any specific incident which happened 
during service which he was reliving in nightmares or 
intrusive thoughts.  This assessment was confirmed in the 
next examination in April 1995.  After taking a complete 
history of the veteran and conducting a mental status 
examination, as well as conducting a review of the claims 
file, the examiner concluded that the veteran did not have 
PTSD.  The examiner specifically pointed out the veteran was 
evasive and non-specific about his claimed traumatic events 
in service.  The examiner also pointed out his past and 
current history of alcohol and substance abuse.  In support 
of his conclusion, he also pointed out that the veteran had 
been employed with the GM plant prior to going to the 
service, rejoined his GM job after returning from service and 
had maintained the job uninterrupted to date.  He also 
maintained a single married life of over 24 years.  Based on 
this, it appeared that any trauma the veteran had experienced 
in Vietnam had influence his civilian life minimally. 

Based on the above medical evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  

The Board also finds that the evidence does not support any 
claim for service connection for an acquired psychiatric 
disorder other than PTSD.  Although a June 1994 private 
medical record shows a diagnosis of major depression, this 
diagnosis was clearly related by the examiner not to his 
military service over 20 years earlier, but his current 
marital problems.  The Board specifically notes that the 
veteran denied any previous psychiatric treatment and no 
prior psychiatric treatment is shown in the medical records.  
Further, insofar as the veteran was diagnosed with a 
personality disorder in his most recent VA examination, the 
regulations state that personality disorders are not diseases 
within the meaning of applicable regulations for purposes of 
service connection.  38 C.F.R. § 3.303(c) (1999). 

Because the clear preponderance of the medical evidence shows 
that the veteran does not have PTSD, and no psychiatric 
disorder was manifest until many years following active 
service, the claim must be denied.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board further finds that because the veteran does not 
have PTSD, he is missing an essential 

element of the claim and therefore there is no need to 
consider the question of the veteran's claimed stressors.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

